Name: Commission Regulation (EEC) No 449/80 of 26 February 1980 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 80 Official Journal of the European Communities No L 53/11 COMMISSION REGULATION (EEC) No 449/80 of 26 February 1980 fixing the import levies on live cattle and on beef and veal other than frozen quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1365/79 (3), as last amended by Regulation (EEC) No 1 65/80 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1365/79 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 3 March 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1980. For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148, 28 . 6. 1968, p. 24. (*) OJ No L 329, 24. 12. 1979, p. 15 . (J) OJ No L 163, 2. 7. 1979, p. 30 . (&lt;) OJ No L 20, 26. 1 . 1980, p. 18 . No L 53/12 27. 2. 80Official Journal of the European Communities ANNEX to die Commission Regulation of 26 February 1980 fixing die import levies on live cattle and on beef and veal other than frozen (') for the period beginning 3 March 1980 (ECU/100 kg) CCT heading No Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II a) (a) 58-874 01.02 A lib) (b) 15-276 65-801  Net weight  02.01 A 11 a) 1 aa) (a) 111-861 02.01 A II a) 1 bb) 29-024 125-022 02.01 A II a) 2 aa) (a)  89-489 02.01 A II a) 2 bb) 23-220 100-017 02.01 A II a) 3 aa) (a)  134-234 02.01 A II a) 3 bb) 34-829 150-026 02.01 A II a) 4 aa) 43-537 187-532 02.01 A II a) 4 bb) 49-800 214-510 02.06 C I a) 1 43-537 187-532 02.06 C I a) 2 49-800 214-510 16.02 B III b) 1 aa) 49-800 214-510 (') In accordance with Regulation (EEC) No 706/76, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (a) The levy shall be established in accordance with the provisions set out in Annex I to the Trade Agreement between the EEC and the Socialist Federal Republic of Yugoslavia. (b) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regulation (EEC) No 805/68 of 27 June 1968, and in the provisions adopted for its application, is totally or partially suspended in accordance with those provisions.